Title: Jefferson’s Translation of Extracts from Destutt de Tracy’s Reflections on Montesqueiu’s First Twelve Books, [ca. 12 August 1810]
From: 
To: 


            
              ca. 12 Aug. 1810
            
            Extracts from the author’s r Reflections on Montesquieu’s 12. first books.
            
            ‘I have divided governments into two classes, to wit, those founded on the general rights of man, and those pretending to be founded on the rights of particular individuals. Montesquieu classes governments from the accidental circumstance of the number of men who are the depositories of the public authority: and he investigates, in the IIId book the conservative principle of each species of government. he establishes that in a despotism it is fear, in monarchy honor, and in a republic virtue. these assertions may be more or less subject to explanation and question; but without pretending to deny them absolutely, I think I may affirm that it results from the discussion in which we have been engaged that the principle of governments founded on the rights of man is reason.
            In the IVth book Montesquieu treats of education, and establishes that it should be relative to the principle of the government to ensure it’s continuance. I think he is right; and I draw this consequence, that the governments which rest on ideas which are false, or illy combined, ought not to risk the giving a very solid education to their subjects: that those which find it necessary to hold certain classes in degradation & oppression ought not to let them be enlightened: and therefore that no governments but those founded in reason, should befor can desire education to be sound, strong & generally extended.’
            ‘Montesquieu’s VIth book examines the principles of the laws of different governments Etc. here I shew that the march of the human mind is progressive in Social science as in all others; that democracy or despotism are the first governments thought of by men, and mark a first degree of civilisation. that aristocracy, under one or several heads, whatever name you give it, has every where succeeded these shapeless governments, & constitutes a second degree of civilisation: and that Representation under one or several heads is a new invention, which forms & establishes a third degree of civilisation. I add that, in the first stage, it is ignorance which reigns, & force which commands. in the second Opinions become established, and Religion is dominant: in the third Reason begins to prevail, & Philosophy has most influence. I observe also that the principal motive of punishment in the 1st degree of civilisation is human vengeance, in the 2d divine vengeance, and in the 3d the desire of preventing future evil.’
            ‘Having in his first ten books considered the different kinds of government under all aspects, Montesquieu devotes his XIth book, entitled ‘Of laws which establish political liberty in it’s relation to the constitution,’ to prove that the English constitution is the perfection & ultimate term of Social science, & that it is folly to seek further for the means of securing political liberty, since these means are compleatly found.
            
            Not being of this opinion, I have divided this book into two chapters. in the first I shew that the problem is not solved, and that it cannot be so long as too much power is given to a single man: and in the second, I endeavor to shew how the problem may be solved, by never giving to a single man more power than can be taken from him without violence, and providing that when he is changed, all will necessarily change with him.
            To conclude, Montesquieu, in his XIIth book treats of the laws which establish the political liberty in as it respects the citizen. having little new to extract from that, I aim only at this result, that political liberty cannot exist without individual liberty, and liberty of the press; nor can these exist without trial by jury.’
          